May 01, 2009


Mr. Ryan G. Anderson
McClenahan, Anderson & Stryker, P.L.L.C.
2135 E. Hildebrand
San Antonio, TX 78209
Mr. Gary A. Beahm
Law Offices of Gary A. Beahm
3003 N.W. Loop 410
San Antonio, TX 78230

RE:   Case Number:  07-1065
      Court of Appeals Number:  04-06-00705-CV
      Trial Court Number:  1975-CI-09510

Style:      RAOUL HAGEN
      v.
      DORIS J. HAGEN

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |